      Case 2:21-cv-00453-JAD-NJK Document 8
                                          7 Filed 04/09/21
                                                  04/08/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE OF NEVADA, INC.
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
       US BANK, NATIONAL ASSOCIATION,                   Case No.: 2:21-CV-00453-JAD-NJK
18
                             Plaintiff,                 STIPULATION AND ORDER TO
19                                                      EXTEND TIME TO RESPOND TO
                      vs.                               COMPLAINT (ECF No. 1)
20
       FIDELITY NATIONAL TITLE GROUP,                   FIRST REQUEST
21     INC. et al.,
22                           Defendants.
23

24
            COMES NOW defendant Chicago Title of Nevada, Inc. (“Chicago Agency”) and plaintiff

25
     U.S. Bank National Association (“U.S. Bank”), by and through their respective attorneys of

26
     record, which hereby agree and stipulate as follows:

27          1.      On March 18, 2021 U.S. Bank filed its complaint in the Eighth Judicial District

28   Court for the State of Nevada;

                                               1
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
          Case 2:21-cv-00453-JAD-NJK Document 8
                                              7 Filed 04/09/21
                                                      04/08/21 Page 2 of 3



1             2.      On March 18, 2021, Chicago Title Insurance Company removed the instant case to
2    the United States District Court for the State of Nevada (ECF No. 1);
3             3.      Chicago Agency’s response to U.S. Bank’s complaint is currently due on April 16,
4    2021;
5             4.      Counsel for Defendants request a 33-day extension, through and including
6    Wednesday, May 19, 2021 for Chicago Agency to file its response to U.S. Bank’s complaint to
7    afford Chicago Agency’s counsel additional time to review and respond to U.S. Bank’s
8    complaint.
9             5.      Counsel for U.S. Bank does not oppose the requested extension;
10            6.      This is the first request for an extension made by counsel for Chicago Agency,
11   which is made in good faith and not for the purposes of delay.
12            7.      This stipulation is entered into without waiving any of Chicago Agency’s
13   objections under Fed. R. Civ. P. 12.
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                 2
                   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00453-JAD-NJK Document 8
                                          7 Filed 04/09/21
                                                  04/08/21 Page 3 of 3



1           IT IS SO STIPULATED that Chicago Agency’s deadline to respond to the complaint is
2    hereby extended through and including Wednesday, May 19, 2021.
3    Dated: April 8, 2021                      SINCLAIR BRAUN LLP
4

5                                              By:    /s/-Kevin S. Sinclair
                                                     KEVIN S. SINCLAIR
6                                                    Attorneys for Defendants
                                                     CHICAGO TITLE OF NEVADA, INC.
7
     Dated: April 8, 2021                      WRIGHT FINLAY & ZAK, LLP
8

9
                                               By:    /s/-Darren T. Brenner
10
                                                     DARREN T. BRENNER
                                                     Attorneys for Plaintiff
11
                                                     U.S. BANK NATIONAL ASSOCIATION
12
     IT IS SO ORDERED.
13
           Dated April
           Dated: this _____ day of _____________, 2021.
                        9, 2021
14
                                               __________________________________________
15                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
